On the 20th day of December, 1909, judgment was rendered against appellant for a violation of the prohibitory liquor law of the state of Oklahoma, and his punishment was assessed at a fine of $150 and 60 days confinement in the county jail. At the time of rendering the judgment the court made an order requiring appellant to file his case-made and transcript of the record with the Criminal Court of Appeals within 60 days from that date. There was no further extension of time made by the court for perfecting the appeal in this case. The 60 days allowed by the court for perfecting the appeal in this case expired on the 18th day of February, 1910, but appellant did not file his petition in error and case-made in this court until the 4th day of March, 1910, which was fourteen days after the time allowed for perfecting his appeal had expired. This court, therefore, has not acquired jurisdiction of the appeal, and the appeal is, therefore, dismissed.